DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract  method without significantly more. The claim(s) recite(s) method steps. This judicial exception is not integrated into a practical application because the method step(s) can be performed by a person by hand and/or mentally, with provided data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they simply recite, essentially, performing determinations/calculations, which, again can be performed by hand and/or mentally by an individual, without any recited associated structure and/or apparatus to performed the recited method steps.

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose all of the recited determinations, regarding a concentration of at least one chemical reaction product within a drilling fluid/mud that has specifically interacted with a plasma discharge proximate to a formation material (i.e. formation rock/solid material being drilled through by a drilling apparatus), a subsequent relationship between an arc and a spark of the plasma discharge, which is based, at least in part on the determined chemical reaction product and the porosity and/or permeability of the rock/formation material based at least in part on the relationship between the arc and spark.   None of the prior art disclose these combined determinations, all the steps/instructions being all stored on a non-transitory computer-readable medium having the instructions executable by a computing device.  The closest prior at references are cited by the applicant, such as “Wellbore instability during plasma torch drilling in geothermal reservoirs” to Bazargan et al., among others, as well as U.S. 2017/0175505 to Curlett which discloses pulsed power drilling and associated discharges (i.e. electrical), however, do not disclose the specific claimed determinations recited in instant independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861